Citation Nr: 1637552	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to a service-connected disability.  

2.  Entitlement to an initial rating for post traumatic stress disorder (PTSD) in excess of 30 percent for the period from March 8, 2007, to July 18, 2011, in excess of 30 percent again for the period from September 1, 2011, to June 7, 2012, and in excess of 70 percent after June 7, 2012.  

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) prior to June 7, 2012.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.  

These matters arise before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office RO in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  A copy of the transcript is of record.  The Board remanded the issues then on appeal for additional development in May 2012.

The Board notes that a March 2012 rating decision granted entitlement to a temporary total rating for PTSD under the provisions of 38 C.F.R. § 4 29.  The temporary total rating was assigned from July 18, 2011, to September 1, 2011, when the rating was returned to 30 percent.  By decisions dated in June 2015, the rating for the Veteran's PTSD was increased to 70 percent, effective June 7, 2012, (the date of a VA compensation examination).  As this is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  At that time, a TDIU was also awarded effective June 7, 2012.  The Veteran's appeal of a TDIU prior to that date has been developed for appellate review.  

The Board notes that in correspondence received in July 2015 the Veteran's attorney requested that an additional videoconference hearing be provided in this case.  It was noted that additional evidence in the form of testimony would be presented.  There is no indication, however, that the transcript of the August 2011 hearing is unavailable nor did the request otherwise specify why prejudice would result from the failure to provide a new hearing.  See 38 C.F.R. § 20.717(a) (2015).  As a hearing on appeal was previously granted in this case and an adequate basis has not been presented in support of the request nor was an adequate motion for a new Board hearing submitted, the July 2015 request is denied.  See 38 C.F.R. § 20.700(a) (2015).  


FINDINGS OF FACT

1.  Hypertension was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2. Throughout the appeal, the Veteran's PTSD has been primarily manifested by symptoms of reliving experiences and complications of apathy, insomnia due to recurring nightmares, mistrust of others, hypervigilance, startle response, avoidant or isolative behavior, aloofness, a dull affect, feelings of alienation and isolation, avoidance, numbness, a mildly tense and euthymic mood, survivor guilt, anger, sadness, and insomnia due to nightmares; with GAF scores assigned that were noted to be between 45 and 52; the disability has been productive of deficiencies in most occupational and social areas.  

3. Effective from March 8, 2007, service connection is in effect for PTSD, rated 70 percent disabling; diabetes mellitus, rated 20 percent disabling; the residuals of a gunshot wound of the left hand, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss and a scar of the left hand, both rated zero percent disabling.  The Veteran's combined evaluation is 90 percent.  

4. The Veteran had two years of college education and work experience in the air conditioning industry. 

5. Effective from March 8, 2007, the Veteran's service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for an initial rating of 70 percent, but no more, for PTSD effective from March 8, 2007, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).  

3. The requirements for a TDIU were met effective March 8, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2007, April 2008, and May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board notes that the Veteran was notified in July 2012 that the records associated with his Social Security Administration (SSA) claim were unavailable.  Further VA efforts as to this matter would be futile.  The Veteran was afforded VA medical examinations, most recently in June 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The development requested on remand has been substantially completed.  

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including cardiovascular disease and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends, in essence, that he has hypertension that developed as a result of active service or that was aggravated by his service-connected PTSD or type II diabetes mellitus.  Service treatment records are negative for complaint, treatment, or diagnosis associated with hypertension.  Records show the Veteran served in the Republic of Vietnam.

VA examination in November 2006 included diagnoses of type II diabetes mellitus and primary essential hypertension.  The examiner stated that there was no indication that hypertension had been aggravated by diabetes.

VA diabetes mellitus examination in May 2008 included a diagnosis of essential hypertension.  It was noted that the essential hypertension and diabetes mellitus disorders were onset in 2002.  The examiner, however, found that the Veteran's essential hypertension was neither caused by nor worsened or increased by his diabetes mellitus.  

VA hypertension examination in June 2012 noted the Veteran reported he was provided a diagnosis of type II diabetes mellitus after his diagnosis of hypertension.  He stated he was then started on medication for hypertension.  The examiner provided a diagnosis of essential hypertension and found that there was no evidence of hypertension in service and that a diagnosis of hypertension was provided before the diagnosis of diabetes mellitus.  The examiner also found that hypertension was not caused by or the result of nor permanently aggravated by the Veteran's service-connected type II diabetes mellitus.

An April 2015 VA medical opinion found that based upon the evidence of record the Veteran's hypertension was less likely caused by, a result of, or aggravated by his service-connected PTSD.  It was noted that there were no hyper-adrenergic symptoms, such as rapid breathing, anxiety, agitation, shaking, or nervousness upon examination that would cause any increased heart rate.  It was noted he had been calm during the June 2012 VA examination and, therefore, his high blood pressure was most likely caused by something other than his PTSD.  His blood pressure was noted to be well controlled with no aggravation found.  

Based upon the evidence of record, the Board finds that hypertension was not manifest in service nor within a year of discharge and that the preponderance of the evidence fails to establish that it developed or was permanently aggravated as a result of service, herbicide exposure, or a service-connected disability.  The persuasive medical evidence demonstrates that it was neither incurred nor caused by an in-service injury, event, or illness and was not permanently worsened as a result of a service-connected disability.  The May 2008, June 2012, and April 2015 VA opinions as to these matters are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, hypertension is not a disease for which service connection may be presumed as a result of herbicide exposure.  There is no competent medical evidence specifically associating the Veteran's hypertension to herbicide exposure nor to any established service-connected disability.  Therefore, presumptive service connection is not warranted.

Consideration has also been given to the Veteran's personal assertion that he has hypertension related to service, including as a result of his PTSD or diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue, hypertension, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive  and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from March 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

PTSD

Service connection for PTSD was granted by the RO in a January 2008 rating decision with an assigned effective date from the date of the Veteran's initial claim on March 8, 2007.  The 30 percent initial disability rating was awarded under the provisions of Code 9411.  As noted above, the rating was increased to 70 percent effective June 7, 2012.  A temporary total disability rating was awarded from July 18, 2011 to September 1, 2011, which is not subject to the current appeal.  The rating was reduced to the 30 percent rating following this award, until increased to 70 percent.  

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score, method of assessment, but did not invalidate previously reported GAF scores.  No substantive revisions were made to the General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

The GAF score has been previously described as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflected that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 was assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 was assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 was appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflected mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

VA outpatient treatment records include an initial psychiatric evaluation in June 2007.  At that time, the Veteran reported having had PTSD symptoms "since I came back from war."  It was noted that he had had multiple combat traumas and had frequent symptoms of reliving experiences and complications such as apathy, insomnia due to recurring nightmares, mistrust of others, hypervigilance, startle response, avoidant or isolative behavior, and other dysfunctional behaviors in the areas of work and relationships.  On mental status examination, he was cooperative and friendly, but looked aloof and guarded with a dull affect.  He was neatly dressed with good hygiene.  He reported a restricted social life with persistence of feelings of alienation and isolation.  There was avoidance and numbness as a way of coping with his PTSD symptoms.  Mood was mildly tense, but otherwise euthymic.  There were no complaints of depression and no suicidal or homicidal ideas or plans.  He was not psychotic.  He had survivor guilt, anger and sadness.  Thought processes were logical and goal oriented.  He reported insomnia due to nightmares with violent war themes.  He was oriented in all spheres.  Memory and recall were intact.  The remainder of his mental status was consistent with symptoms and signs of chronic PTSD, which was the diagnosis rendered.  A GAF score of 45 was assigned.  Subsequent treatment reports note PTSD that was chronic and severe.

An examination was conducted by VA in October 2007.  At that time, current symptoms included problems sleeping, which had worsened since the beginning of the Iraq war.  He had bad dreams of combat up to three times per week, depending on what he had heard in the news or read in the newspaper.  He was taking a new medication that had not helped yet.  He felt that his sleep was getting worse as he got older.  During the day he was anxious and tense, had startle response and hypervigilance with occasional panic attacks.  He had depression, loss of interest, and loss of energy.  He got intrusive memories.  He had a lot of irritability, intrusive memories, and avoidance.  He was very isolated and withdrawn and thought of Vietnam all the time.  He isolated himself and had poor concentration.  It was noted that he had worked for an air conditioning manufacturer, but retired because the company moved overseas.  His symptoms had worsened since his retirement.  Socially, he lived with his wife and could take care of the activities of daily living.  He occasionally went out to eat and went to church, but did not really have any friends or social activities.  On mental status evaluation he was neatly groomed and dressed and behaved normally.  He was pleasant, cooperative and polite.  He was no hostile or belligerent.  He was spontaneous and logical.  There was no pressured speech, flight of ideas, or loose associations.  Thought content showed no hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  Self-confidence was decreased.  He had nightmares, intrusive memories, startle response, hypervigilance, isolation, avoidance, and poor sleep.  His affect was depressed, there was psychomotor retardation, anxiety and an occasional panic attack.  He had irritability, but impulse control was good.  He was oriented in four spheres.  Concentration was adequate, insight was fair and judgment was good.  The diagnosis was PTSD.  His GAF score was 50.  The examiner commented that the Veteran did not have many friends and tended to keep to himself.  He had problems with concentration, anxiety and depression, but could get along with the public, co-workers and supervisors.  He was able to learn procedures and follow complex instructions.  

An examination was conducted by VA in June 2009.  At that time he stated that his symptoms had worsened.  He had more panic attacks and required more medicine for his symptoms.  His temper was worse.  He stated that during panic attacks he "have to get out-I feel shaky."  He said he was extremely anxious, with increased heart symptoms and became short of breath.  These lasted 15 to 20 minutes, and occurred two to three times per week.  He stated that he had sleep disturbance with interrupted sleep five nights a week.  He had nightmares two to three times per week and had daily intrusive thoughts.  He was always a little anxious, sometimes more than others.  He was easily startled, hypervigilant, and uncomfortable in crowds.  He did not watch war movies and his temper was short.  On mental status examination, he was alert and cooperative.  He was casually and appropriately dressed.  He answered questions and volunteered information.  There were no loose associations or flight of ideas.  No bizarre motor movements or tics were noted.  His mood was somewhat tense but cooperative and friendly.  Affect was appropriate.  He stated he had nightmares and intrusive thoughts.  There were no homicidal or suicidal ideation or intent.  There was no impairment of thought process or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  His memory for both remote and recent events appeared to be good.  Insight and judgment appeared to be adequate.  The diagnosis was PTSD.  His current GAF was 52.  The examiner commented that the Veteran had moderate and persistent symptoms of PTSD with no remissions.  He had been retired for eight years and was somewhat anxious, irritable and stayed to himself.  He had no friends, but did go to church.  He had limited interests and took medication with some relief.  His symptoms resulted in some impairment of employment and social functioning.  

An examination was conducted by VA in June 2010.  At that time, it was noted that the Veteran was attending group therapy at VA and the Vet Center and took anti-psychotic and anti-depressant medication.  He also attended individual psychotherapy and felt that treatment in anger management had helped somewhat.  Regarding his social relationships, he stated that he really did not have any and did not like to be around people.  There were no histories of suicide attempts, violence, or assaultiveness.  He spent most of his time at home.  On examination, he was appropriately and casually dressed.  Psychomotor activity was tense, speech was rapid and clear.  His affect was constricted.  Mood was anxious, expansive, depressed and dysphoric.  He was easily distracted and had a short attention span.  He was oriented in three spheres.  Thought process was unremarkable.  He had a lot of intrusive thoughts about Vietnam, particularly when he heard the news about Afghanistan.  There were no delusions.  He understood the outcome of behavior.  He did not have trouble going to sleep, using medications.  He did have nightmares two to three times per week.  He had no hallucinations.  He exhibited some inappropriate behavior and did not interpret proverbs appropriately.  He had panic attacks three to four times per week.  There were no suicidal or homicidal thoughts.  Impulse control was fair, but he had no episodes of violence.  He endorsed many PTSD symptoms including recurrent and intrusive distressing recollections of events, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolized or resembled and aspect of the traumatic events.  He had persistent avoidance of stimuli associated with the trauma, with efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He made efforts to avoid activities, places, or people that aroused recollections of trauma and had markedly diminished interest or participation in significant activities, feelings of detachment, and estrangement from others.  He had a restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The symptoms were daily and moderately severe, without remissions.  The diagnosis was chronic PTSD, with a GAF score of 52.  The examiner stated that PTSD was the direct cause of the previously documented problems in daily living.  Functional level was about the same as that at the time of the last evaluation.  

The results of a private psychological evaluation, dated in May 2011, were submitted in connection with the Veteran's claim for increased rating for PTSD.  At that time, on mental status evaluation, the examiner noted that the Veteran was open, frank, and candid.  He was cooperative and verbal.  Attention span was normal.  There was increased psychomotor activity.  Speech patterns tended to be relevant, coherent and appropriate, but conversation and pace of speech was rapid.  Abstracting ability was within normal limits.  Affect was generally normal.  When asked about his mood, he stated that he was "mad, just came from group at the VA."  He reported that his mood was generally "bad."  He denied wide mood swings, but did report emotional lability in the form of anger outbursts.  He stated that he had felt depressed for about 10 years, with no external precipitating event that he was aware.  He felt depressed part of the time for days at a time on a weekly basis.  He denied any suicidal ideation or intent.  He reported a low energy level and denied any mania or hypomania.  He reported feelings of agitation and psychomotor pressure on a frequent basis and stated that he had anxiety any time he felt trapped or closed in, such as driving in heavy traffic.  Loss of control over a situation also resulted in anxiety.  He reported anger problems and obsessive thoughts regarding his combat experiences.  He denied ritual compulsions.  He reported paranoid attitudes of distrust and dislike of others, especially "people that stare at you."  He denied hallucinations or illusions, thought reading or thought insertion, strange or frightening impulses or thoughts, or feelings of supernatural forces or influences.  Interpersonal relationships were characterized by an obsessive compulsive reserve and detachment and alienation from others due to PTSD and by a touchy oversensitivity with defensiveness.  Judgment and insight were described as average.  Memory was broadly intact.  Associations were relevant and stream of thought was normal.  Sleep patterns were marked by sporadic initial insomnia with intermediate and early awakening.  He woke with night sweats while "thinking about guilt."  He also reported hypersomnia, sleeping 15 hours that was followed by insomnia episodes.  He reported nightmares.  The diagnoses were PTSD, chronic and depressive disorder, NOS.  The examiner assigned a GAF score of 45.  

The Veteran was hospitalized at a VA facility in July and August 2011 for a six week stay of intensive and comprehensive treatment of PTSD.  On admission, it was noted that the Veteran's PTSD diagnosis had been based on symptoms of hypervigilance, avoidance, and re-experiencing of military trauma.  On discharge, he stated that he had benefited from the program, but continued to have symptoms of anxiety, numbness, restless sleep, and nightmares of trauma that had occurred at least twice in the past week.  On mental status examination at discharge, he was alert and groomed.  Eye contact was fair, attitude was cooperative.  Speech was of normal rate and volume.  Affect was constricted.  Thought process was goal directed.  There were no hallucinations or delusions.  The Veteran denied homicidal or suicidal ideation.  Insight and judgment were fair.  The diagnosis was chronic PTSD.  

An examination was conducted by VA on June 7, 2012.  At that time, the diagnosis was chronic PTSD.  A GAF score of 49 was assigned.  The examiner indicated that the Veteran's occupational and social impairment was best summarized as having deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran met most of the criteria for a diagnosis of PTSD.  Symptoms included anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, a flattened affect, impaired judgment, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful situations, an inability to establish and maintain relationships, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform the activities of daily living.  The Veteran described symptoms of low frustration tolerance, getting very easily agitated while waiting in lines.  He continued to have panic in response to being closed in traffic or in storms.  He averaged three to four hours of sleep that he described as being restless.  He stated that he would have two to three nights of poor sleep followed by a "crash" at night.  He believed that his symptoms that had worsened over the years, stating that his anger was difficult to control.  He continued to have sleep and panic, avoided shopping, traffic, and groups where he did not feel in control.  He was able to feel comfortable around other veterans and had just completed a session of anger management.  He stated that his wife had to remind him to bathe.  He had no major problems with disorientation while driving, but had some concentration difficulty, mild forgetfulness, and jitteriness.  He described symptoms of road rage.  He had a history of getting into verbal altercations at stores and now avoided them.  He stated that once he became angry, he had difficulty decreasing it, stating that it ruined his entire day.  He stated that he felt isolated, with only support from his spouse.  He had no psychosis.  He did have flashbacks and stated that he had daily intrusive thoughts.  He related that he became angry when people thanked him for his service because they did not appreciate it several years ago and now it was "too late."  He had occasional difficulty remembering his medications, stating that these had been changed over the last month.  He denied suicidal ideation.  He stated that he was a "control freak" and related having had difficulties during his recent hospitalization because of rules and lack of control.  He had difficulty trusting others, felt reluctant to discuss his combat experiences, and continued to have survivor's guilt.  It was remarked that the Veteran had been active in PTSD treatment, with medications, inpatient treatment, trauma processing, anger management, and had significant symptoms.  He had severe social impairment, with no meaningful relationships with his family in that his children would not speak to him and that he isolated and avoided others.  He stated that he had tried to volunteer at one point, but was so easily angered that he was not able to continue.  

As noted, the Veteran's rating was increased to 70 percent on the basis of the June 2012 examination report.  His rating prior to that date, with the exception of the temporary total award that was based on his period of inpatient care in July and August 2011, was rated 30 percent.  Review of the record from the effective date of service connection in 2007 shows that the Veteran's PTSD was primarily manifested by frequent symptoms of reliving experiences and complications of apathy, insomnia due to recurring nightmares, mistrust of others, hypervigilance, startle response, avoidant or isolative behavior.  On mental status examination in June 2007, he was noted to be aloof and guarded with a dull affect, feelings of alienation and isolation, avoidance, numbness, a mildly tense and euthymic mood, survivor guilt, anger, and sadness and insomnia due to nightmares.  Significantly, at that time the GAF score assigned was 45, which is indicative of a serious social and occupational impairment.  The subsequent VA compensation examinations that were performed following this initial outpatient evaluation, as well as, the private evaluation report submitted in connection with the Veteran's claim consistently showed similar symptoms with little improvement.  This is supported by the GAF scores that were, at best, noted to be 52, with the score assigned at the time of the June 2012 examination of 49 upon which the 70 percent rating was assigned.  Given the consistent symptomatology that has been demonstrated since the award of the initial rating, the Board finds that the 70 percent rating is warranted effective from March 8, 2007.  As such, the appeal is granted to this extent.  

Regarding a rating in excess of 70 percent, the Board finds that total disability by reason of PTSD has not been demonstrated at any time during the appeal.  In this regard, it is noted that at no time during the appeal period have there been signs of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent dangers of him hurting himself or others; disorientation to time or place; or memory loss for names of close relatives, his occupation, or his name.  While the Veteran exhibited symptoms of neglect of personal appearance and hygiene on examination in June 2007, the examiner noted that the Veteran performed personal hygiene tasks when reminded by his spouse and that he demonstrated good hygiene upon examination.  Significantly, the Veteran was also noted to have no major problems with disorientation and reportedly was able to drive.  The Board finds that, overall, a total disability as a result of the PTSD alone has not been demonstrated.  A rating in excess of 70 percent is not warranted.  

The Board has also considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, panic attacks, anxiety, irritability, avoidance, hypervigilance, and mild depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Finally, the GAF scores are considered to have been incorporated as part of the schedular rating criteria as they were representative of the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected diabetes mellitus and peripheral neuropathy.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


TDIU

The Veteran contends that his was unable to obtain or retain substantially gainful employment prior to June 2012, when the award of TDIU became effective.  In his application to for TDIU benefits, the Veteran reported that he had two years of college education and work experience in the air conditioning industry.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Prior to June 7, 2012, service connection is in effect for PTSD, rated 70 percent disabling; diabetes mellitus, rated 20 percent disabling; the residuals of a gunshot wound of the left hand, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss and a scar of the left hand, both rated zero percent disabling.  The Veteran's combined evaluation is 90 percent.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must demonstrate an inability to secure or follow a substantially gainful occupation as a result of service-connected disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Veteran, prior to June 7, 2012, is shown to have had a unique combination of mental and physical impairment as demonstrated by the relatively high evaluations for his PTSD and diabetes mellitus with resulting neuropathy of all of his extremities.  This combination of disabilities is such that an inability to secure or follow a substantially gainful occupation has been shown to have been demonstrated effective from March 8, 2007.  As such, the benefit sought on appeal is granted. 


ORDER

Entitlement to service connection for hypertension, including as secondary to a service-connected disability, is denied.

An increased initial rating of 70 percent for PTSD, but no higher, effective from March 8, 2007, is granted, subject to the controlling regulations governing the payment of monetary benefits.  

A TDIU effective from March 8, 2007, is granted, subject to the controlling regulations governing the payment of monetary benefits.  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


